Title: To Thomas Jefferson from J. P. G. Muhlenberg, 22 September 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


          
            
              Sir
            
            Philadelphia Septr. 22d. 1803—
          
          Mr. Philips, a young Gentleman of this City, intends to wait on The President, & to solicit the appointment of Comissioner of Bankruptcy—Mr. Philips is a stranger in the Foederal City, & his friends request me, to give him a line of introduction—In compliance with Their request, I beg leave to state To The President, that I have been acquainted with Mr. Philips for some years past—That he is a Young Gentleman whose Character is without reproach, & that he is considered as a Man of abilities—
          I have the Honor to be with Perfect Respect Sir Your Most Obedt Servt.
          
            P Muhlenberg
            
          
        